The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                Wednesday, February 4, 2015

                                    No. 04-14-00653-CR

                                       Enrique RIOS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR8044
                       Honorable Maria Teresa Herr, Judge Presiding


                                       ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to February 17, 2015.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court